Citation Nr: 1115622	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-28 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to an initial rating higher than 10 percent for lymphedema of the right lower extremity.  

3.  Entitlement to an initial rating higher than 10 percent for lymphedema of the left lower extremity.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2001 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for  patellofemoral syndrome of the right knee and bilateral lower extremity lymphedema, assigning a 10 percent rating for each of the two disabilities.   

In an April 2009 Decision Review Office decision, the RO determined that clear and unmistakable error was found in the August 2007 evaluation of the bilateral lower extremity lymphedema, and revised the decision to assign a 10 percent rating for each lower extremity, effective in May 2007.  The Veteran continued her appeal for a rating higher than 10 percent for each lower extremity lymphedema.  AB v. Brown,  6 Vet. App. 35, 38 (1993).

The claim for an initial rating higher than 10 percent for patellofemoral syndrome of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the lymphedema of the right lower extremity was manifested by occasional complaints of swelling and objective findings of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking; there is no evidence of persistent edema, incompletely relieved by elevation of the extremity.

2.  Since the effective date of service connection, the lymphedema of the left lower extremity was manifested by occasional complaints of swelling and objective findings of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking; there is no evidence of persistent edema, incompletely relieved by elevation of the extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for lymphedema of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2010).

2.  The criteria for an initial disability rating higher than 10 percent for lymphedema of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for right and left lower extremity lymphedema.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional records for the RO to obtain on her behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in July 2007, in conjunction with the claims of service connection.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate to rate the disabilities.  And as there is no evidence subsequent to the VA examination that shows a material change in either condition, a reexamination is not warranted.  38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Lymphedema of the right lower extremity and lymphedema of the left lower extremity is each rated 10 percent under 38 C.F.R. § 4.104, by analogy to Diagnostic Code 7121 (post-phlebitc syndrome), ever since service connection was established in May 2007.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7121, post-phlebitic syndrome of any etiology is rated 10 percent where there is intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is for persistent edema, incompletely relieved by elevation of the extremity with or without beginning stasis pigmentation or eczema.  






The Veteran asserts that an initial rating higher than 10 percent is warranted for each lower extremity.  

The service treatment records show that in February 2004 the Veteran complained of bilateral lower leg swelling, which occurred every few months and resolved after a few days.  She indicated that she had a history of similar intermittent swelling for six years.  An echocardiogram was within normal limits.  The pertinent findings were 1+ pitting edema of the lower legs up to the tibial plateau.  There was no myoedema or inflammation.  Examination of the feet was within normal limits.  The diagnosis was idiopathic, recurrent, mild edema.  Treatment consisted of elastic stocking, moderate salt intake, and elevation of the feet.  On a Report of Medical History in May 2005 and on separation examination in April 2007, the Veteran denied impaired use of the legs and feet.  She was discharged from service in May 2007.  

After service, on VA examination in July 2007, the Veteran stated that she first noticed swelling in her legs in 1994, before service, but that the swelling increased during service.  She stated that during service she had been prescribed a diuretic, but she was not currently taking medication.  She denied claudication, shortness of breath, chest pain, and palpitations.  She indicated that when the lower extremities swell, the extremities become tender and painful with walking.  She denied that her lower extremities affected her activities of daily living, and the disability had no effect on her occupational as she was unemployed.  

On examination, the Veteran's gait was normal.  There were no abnormal findings on a cardiovascular evaluation.  The peripheral pulses were full and equal, bilaterally.  On evaluation of the lower extremities, there was normal range of motion and muscle strength, bilaterally.  There was no clubbing, cyanosis, or edema.  There were 2+ palpable pulses (popliteal, posterior tibial, dorsalis pedis, and radial).  The neurological and skin examinations showed no abnormalities.  The deep tendon reflexes were 2+ bilaterally, and the skin was of good texture and turgor without lesions or masses.  The diagnosis was bilateral lower extremity lymphedema.  

Subsequently, VA records show that in September 2007 the Veteran was seen in regard to her right knee.  Evaluation of the lower extremities, except for the right knee, was normal.  In May 2008, the Veteran stated that she was disabled due to chronic leg edema, which made walking difficulty.  Examination of the lower extremities showed 3+ bilateral leg and ankle edema.  In June 2008, the lower extremity deep tendon reflexes were 2+. On evaluation of the lower extremities in July 2008 and July 2009, there was no edema.  In August 2009, the Veteran complained of some swelling of the feet, and evaluation of the lower extremities showed 1+ edema, good pedal pulses, and a negative Homan's sign.  The same complaint was made in October 2009, and examination showed mild pedal edema.  In January 2010 and March 2010, there was no edema and pedal pulses were good. In May 2010, the Veteran expressed concern about lower leg swelling, stating that it was getting worse.  On evaluation, the lower extremities had 1+ edema and good pedal pulses.  In September 2010, evaluation of the lower extremities showed no edema and good pedal pulses.  The diagnosis included edema for which the Veteran was to avoid salt and take Lasix as needed.  

After consideration of the Veteran's contentions and medical evidence of record, the Board finds that the RO properly assigned a 10 percent rating for each lower extremity from the time service connection was established in May 2007.  The evidence does not show that the Veteran satisfies the criteria for the next higher rating of 20 percent.  That is, there is no demonstration of persistent edema in the lower extremities.  Rather, the evidence both prior to her service discharge and after service up to the present shows that her lower extremities exhibit edema intermittently.  

While the lower extremity conditions are chronic, on several occasions since service, there has been no edema.  In other words, she is shown to have edema from time to time, which is a recurring condition that the Board finds is more appropriately characterized as "intermittent" rather than "persistent" under the applicable rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under any another pertinent Diagnostic Code.  However, there is no other diagnostic code that would be more applicable to the Veteran's disability that would also produce a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained).

As the preponderance of the evidence is against the claims for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A review of the record indicates that the Veteran is currently unemployed, although in April 2010 it was noted that she was a full-time student and worked part-time in a work-study program.  Here, the rating criteria reasonably describe the disability levels and symptomatology.  


In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are therefore adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for lymphedema of the right lower extremity is denied.  

An initial rating higher than 10 percent for lymphedema of the left lower extremity is denied.


REMAND

On the claim for increase for the right knee, on VA examination in July 2007, the e right knee was stable and the anterior and posterior drawer tests were negative.  Since then, VA records show that in March 2010 the Veteran complained of knee instability.  The pertinent finding was some laxity in the knee joint, and the Veteran was referred to the prosthetic department for a replacement of her knee brace.  As this development indicates a material change in the right knee disability, a reexamination is required to determine the current severity.  38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine the current level of severity of the service-connected patellofemoral syndrome of the right knee.  

The examiner is asked to describe:

a).  Range of flexion and extension in degrees for the right knee.  The examiner is asked to address additional functional impairment of the knee caused by any of the following:  (1) functional loss due to pain, including during flare-ups; (2) weakness; (3) atrophy; (4) excess fatigability; (5) excess motion; (6) incoordination; or (7) painful motion.  Additional limitation of motion during flare-ups and following repetitive use should also be noted.  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension.  

b).  Any recurrent subluxation or lateral instability, including symptoms associated with the cartilage impairment, including whether there are frequent episodes of "locking," pain, and effusion into the right knee joint.  

c).  The effect of the service-connected right knee disability on the Veteran's employment.  

The claims file must be made available to the examiner for review.  

2.  Thereafter, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


